DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallero et al. (PG Pub. 2016/0045678).
Regarding Claims 1, 12, 13, 16, 18, Vallero discloses a device for delivery of electrostimulation:
a first skin contact electrode (see stimulation element 14), said skin contact electrode mounted on a first non-conductive fingertip base (see layer 16) and comprising at least one contact area for current-bearing contact with skin (see par. 26) and a connection to a TENS current source (see par. 68-69);
a second skin contact electrode see stimulation element 24), said skin contact electrode mounted on a non-conductive fingertip base that is the same as the first non-conductive fingertip base or is a second non-conductive fingertip base (see inner layer 26) and comprising at least one contact area for current-bearing contact with skin and a connection to TENS current source (see par. 66-67): and

a control and power unit (see controller 30) for supplying TENS current to flow through skin contacting and positioned between the first and second electrodes (see Claim 16), and for selecting the level of the current or energy supplied (see par. 69). The examiner considers the user interface for selecting the level of energy supplied is the communication component described in par. 70. 
Regarding Claim 2, Vallero discloses wherein the control and power unit comprises:
a controllable signal generator in the control and power unit for selecting an electrostimulation signal for delivery to a circuit comprising a skin area contacted by each of the first and second fingertip skin contact electrodes (see par. 11).
Regarding Claim 20, Vallero discloses accepting a user input representing selection of a distance between the first skin contact electrode and the second skin contact electrode (see Claim 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallero et al. (PG Pub. 2016/0045678) in view of Schepis et al. (PG Pub. 2014/0188194).
Regarding Claims 3, 14, 15, Vallero does not disclose sensing impedance to determine the level of the energy supplied. Schepis discloses a similar TENS stimulator wherein the control and power unit selects the level of TENS current or energy supplied in response to a sensed impedance between the first and second fingertip mountable skin contact electrodes (see par. 67). It would have been obvious to one of ordinary skill in the art at the time of the invention to have this kind of feedback loop because Schepis teaches it stabilizes the applied stimulation (see par. 67).

Claims 4-7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallero et al. (PG Pub. 2016/0045678) in view of Rosenbluth et al. (PG Pub. 2015/0321000).
Regarding Claims 4, 5, 17, 19, Vallero does not disclose individually selectable areas of each electrode. Rosenbluth discloses a similar TENS system wherein each electrode comprises at least two contact areas individually selectable for current-bearing contact with skin (see par. 173). It would have been obvious to one of ordinary skill in the art at the time of the invention to use selectable areas of each electrode because Rosenbluth teaches it allows shaping of the stimulation field (see par. 173). The examiner considers current flows between the anodic and cathodic sub-electrodes of each electrode (see par. 53 and 142).
Regarding Claim 6, Rosenbluth further discloses the first skin contact electrode comprises at least two contact areas individually selectable for current-bearing contact with skin, with one contact area surrounding the other contact area (see par. 142 and Fig. 8A). It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claim 7, Rosenbluth discloses the first skin contact electrode comprises at least two contact areas individually selectable for current-bearing contact with skin, with one contact area being closely adjacent to the other contact area (see par. 54). It would have been obvious to one of ordinary skill in the art at the time of the invention to use selectable areas of each electrode because Rosenbluth teaches it allows finer control of the stimulation field (see par. 173).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallero et al. (PG Pub. 2016/0045678) in view of Chang et al. (PG Pub. 2008/0312579).
Regarding Claim 11, Vallero discloses one non-conductive fingertip base (the non-conducting inner layer 16 for a fingertip; figures 1A & 1C, paragraph [0064]). Vallero fails to disclose wherein the first skin contact electrode is in the form of a circle and the second skin contact electrode is in the form of a ring surrounding the circle, both the first skin contact electrode and the second skin contact electrode being on one base. Chang discloses wherein the first skin contact electrode is in the form of a circle (cathodic electrodes 154 for skin contact are arranged in a circular center region 158; figure 16, paragraphs 87 and 93) and the second skin contact electrode is in the form of a ring surrounding the circle (anodic electrodes 152 for skin contact are arranged in an outer border region 156 surrounding the circular center region 158; figure 16, paragraphs 87 and 93), both the first skin contact electrode and the second skin contact electrode being on one base (both the cathodic electrodes 154 and the anodic .

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792